t c memo united_states tax_court slawomir j fiedziuszko and alicia m fiedziuszko petitioners v commissioner of internal revenue respondent docket no filed date slawomir j fiedziuszko and alicia m fiedziuszko pro sese nicholas r rosado for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a penalty under sec_6662 of dollar_figure the issues for decision after concessions are whether mr fiedziuszko was a statutory or a common_law_employee whether petitioners are entitled to deduct expenses on schedule c profit or loss from business whether petitioners are entitled to deduct dollar_figure of medical and dental expenses whether petitioners are entitled to deduct dollar_figure of charitable_contributions whether petitioners had unreported pension income of dollar_figure and whether petitioners are liable for an accuracy- related penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in palo alto california at the time the petition was timely filed i mr fiedziuszko’s consulting business in mr fiedziuszko was a semiretired aerospace engineer and worked as a consultant for space systems loral loral mr fiedziuszko found work as a consultant by attending conferences and traveling to visit potential clients he unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar entered a contract to provide consulting services to loral through west valley engineering co west valley a temporary employment agency used by loral to hire consultants mr fiedziuszko’s contract with loral began in and ended in date he worked primarily from home on a satellite development project flexible satellite producing reports and components for loral west valley made weekly deposits into petitioners’ checking account under the entry west valley engi payroll which included a date that was two days before the actual deposit and the last four digits of mr fiedziuszko’s social_security_number thus the deposit made on date included a date most weeks the deposit was dollar_figure although there was some variation the last deposit was made on date west valley processed mr fiedziuszko’s pay for his work for loral and withheld federal_income_tax as well as social_security and medicare taxes west valley did not offer medical or dental insurance paid vacation_leave or reimbursement of mr fiedziuszko’s expenses but it did offer a deferred_compensation plan west valley checked the statutory_employee box on mr fiedziuszko’ sec_2011 form_w-2 wage and tax statement to indicate that he was a statutory_employee for but west valley did not check the box on mr fiedziuszko’ sec_2012 form_w-2 to indicate that he was a statutory_employee for petitioners filed a joint form_1040 u s individual_income_tax_return for which they prepared themselves on that form_1040 they took the position that mr fiedziuszko was a statutory_employee petitioners claimed deductions on schedule c of their form_1040 for the following expenses related to mr fiedziuszko’s consulting business dollar_figure for supplies dollar_figure for travel including meals_and_lodging dollar_figure for insurance other than health and dollar_figure for advertising in addition they claimed a dollar_figure deduction for self- employed health insurance on their form_1040 the record contains no substantiation for these deductions other than statements of fact that outline mr fiedziuszko’s business_expenses which he prepared for trial ii medical and dental expenses mrs fiedziuszko was diagnosed with morbid obesity in mr fiedziuszko also was considered obese and displayed prediabetic indications petitioners were counseled by their doctor to enter a medically supervised weight- loss program they entered a program designed by health management resources hmr and administered through the palo alto medical foundation and were supervised by a health educator petitioners reported dollar_figure of deductible medical_expenses for the cost of the hmr program petitioners also reported medical and dental expenses for the cost of a root canal for mrs fiedziuszko and for mr fiedziuszko’s medicare part b premiums in total petitioners claimed dollar_figure of medical expense deductions that respondent disallowed the record includes a printout from palo alto medical foundation’s website that provides information about its weight-loss services a statement prepared by mr fiedziuszko for trial lists the dates and amounts of payments for the hmr program the statement separates the hmr expenditures made for mrs fiedziuszko from those made for mr fiedziuszko but only those for mrs fiedziuszko have corresponding check numbers iii charitable_contributions petitioners claimed charitable_contribution deductions of dollar_figure in cash contributions and dollar_figure in noncash contributions for of which respondent disallowed dollar_figure mr fiedziuszko made periodic cash contributions to st albert church in san jose california of dollar_figure or more the record contains calendar pages for with numbers handwritten on most sundays a few entries list church and a number and others have an illegible word and a number but many of the entries are simply a number usually no other documentation in the record supports the cash contributions petitioners also made noncash contributions to goodwill of silicon valley in petitioners claimed that they made the following noncash contributions to goodwill a dollar_figure donation on date a dollar_figure donation on date a dollar_figure donation on date a dollar_figure donation on date a dollar_figure donation on date a dollar_figure donation on date and a dollar_figure donation on date the donations included furniture clothing paintings electronics collectibles and miscellaneous household goods the record includes a list prepared by mr fiedziuszko during the audit of the noncash contributions along with each item’s claimed fair_market_value which was simply the listed sale price for a similar item that mr fiedziuszko found on ebay com or amazon com as of date mr fiedziuszko completed receipts for the noncash contributions to goodwill his handwritten lists of items donated and the estimated values of those items appear in the section of goodwill’s receipts labeled items donated for donor’s use and donor’s estimated value iv pension income in petitioners received pension and annuity payments totaling dollar_figure reported on forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc of the dollar_figure petitioners reported only dollar_figure as taxable however all of the forms 1099-r indicated that the pension income reported as paid to petitioners was taxable v notice_of_deficiency and petition respondent issued a notice_of_deficiency on date making the following adjustments to petitioners’ return mr fiedziuszko was not a statutory_employee for the tax_year and thus could not report business income and expenses on schedule c petitioners failed to substantiate deductions for business_expenses petitioners failed to substantiate deductions for medical and dental expenses petitioners failed to substantiate deductions for charitable_contributions and petitioners failed to report includible pension income the notice_of_deficiency also determined a penalty under sec_6662 and b and for an underpayment due to a substantial_understatement_of_income_tax and or negligence the record includes a completed civil penalty approval form with a signature on the line provided on the form for group manager approval to assess penalties identified above i burden_of_proof opinion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii mr fiedziuszko’s employment status the income_tax treatment of a taxpayer’s trade_or_business expense deductions under sec_62 depends on whether the taxpayer is performing services as an employee or as an independent_contractor generally an employee may deduct unreimbursed employee business_expenses on schedule a itemized_deductions as miscellaneous_itemized_deductions while an as explained infra pp we are reopening the record to admit the civil penalty approval form and a declaration of internal_revenue_service irs examiner lin-li shuy insofar as it authenticates the civil penalty approval form for purposes of fed r evid independent_contractor may deduct trade_or_business_expenses on schedule c see sec_62 sec_162 sec_212 an employee treated as a statutory_employee for purposes of employment_tax is not an employee for purposes of sec_62 and may report business income and expenses on schedule c and avoid the schedule a limitations on the deduction of unreimbursed employee business_expenses and the phaseout_of_itemized_deductions see rosato v commissioner tcmemo_2010_39 wl at citing revrul_90_93 c b sec_3121 defines employee in pertinent part as any individual other than an individual who is a corporate officer or common_law_employee who performs services for remuneration for any person-- c as a home worker performing work according to specifications furnished by the person for whom the services are performed on materials or goods furnished by such person which are required to be returned to such person or a person designated by him sec_67 limits itemized_deductions by allowing miscellaneous itemized deductions--defined in sec_67 b --only to the extent that they exceed of adjusted_gross_income agi unreimbursed employee business_expenses are miscellaneous_itemized_deductions see sec_62 sec_67 sec_68 provides that otherwise allowable itemized_deductions are limited for taxpayers whose agi exceeds an applicable_amount by the lesser_of of the excess of agi over the applicable_amount or of the amount of itemized_deductions otherwise allowable for the taxable_year if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual see 117_tc_263 petitioners’ eligibility to deduct expenses on schedule c depends on mr fiedziuszko’s status as a common_law_employee we therefore must decide whether mr fiedziuszko was a common_law_employee we apply common_law rules to determine whether an individual is a common_law_employee 503_us_318 weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir whether an individual is a common_law_employee must be determined on the basis of the specific facts and circumstances involved 89_tc_225 aff’d 862_f2d_751 9th cir 64_tc_974 we generally consider several factors in making this determination the degree of control exercised by the principal which party invests in the work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship the relationship the parties believed they were creating and the provision of employee_benefits see 503_f2d_423 2d cir ewens miller inc v commissioner t c pincite weber v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 wl at no single factor is determinative ewens miller inc v commissioner t c pincite weber v commissioner t c pincite although not the exclusive inquiry the degree of control exercised by the principal over the individual is the crucial test in determining the nature of the working relationship see 538_us_440 104_tc_140 the principal need not direct the worker’s every move to indicate common_law_employee status the right to do so is sufficient weber v commissioner t c pincite see sec_31_3401_c_-1 employment_tax regs and the degree of control necessary to find that an individual is an employee generally is lower when applied to professional services than when applied to nonprofessional services weber v commissioner t c pincite the fact that an individual provides his or her own tools or owns a vehicle used for work weighs against employee status ewens miller inc v commissioner t c pincite citing breux daigle inc v united_states f 2d 5th cir earning an hourly or fixed salary weighs in favor of employee status while the opportunity for profit or loss weighs against it simpson v commissioner t c pincite kumpel v commissioner tcmemo_2003_265 permanency of a working relationship is indicative of common_law_employee status see rosemann v commissioner wl at the withholding of taxes is consistent with a finding that an individual is a common_law_employee see 63_tc_621 benefits such as health insurance life_insurance and retirement plans are typically provided to employees weber v commissioner t c pincite we find on the record before us that mr fiedziuszko was not a common_law_employee of loral and that he is instead a statutory_employee while his form_w-2 for did not indicate that he was a statutory_employee we believe this to be a mistake mr fiedziuszko’s form_w-2 for indicated that he was a statutory_employee nothing changed between and mr fiedziuszko was providing services under the same consulting contract with loral in as he was in further mr fiedziuszko worked primarily from his home_office rather than loral’s offices and produced reports and patents according to his assignments from loral we therefore find that mr fiedziuszko’s employment status did not change from to we also conclude that both mr fiedziuszko and loral intended to form an independent consulting relationship rather than a common_law employee-employer relationship mr fiedziuszko advertised his services to several satellite companies and was hired by loral through the temporary employment agency west valley with which loral works their relationship was a temporary assignment that terminated in date the evidence in the record weighing against statutory_employee status appears consistent with an error by west valley in classifying mr fiedziuszko the weekly payroll deposits into his checking account and west valley’s withholding federal and state income taxes and social_security and medicare taxes from mr fiedziuszko’s pay are consistent with a consulting contract for services we conclude therefore that the totality of the circumstances indicates that mr fiedziuszko was a statutory_employee pursuant to sec_3121 for the tax_year thus petitioners were entitled to report business income and expenses on schedule c of their form_1040 because we conclude that mr fiedziuszko was a statutory_employee for the cost of his self-employed health insurance was properly reported on line of petitioners’ form_1040 rather than on schedule a iii deductions deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions 503_us_79 292_us_435 taxpayers therefore are required to substantiate expenses underlying each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 under the cohan_rule the court may estimate the amount of the expense if the taxpayer is able to demonstrate that he has paid_or_incurred a deductible expense but cannot substantiate the precise amount as long as he produces credible_evidence providing a basis for the court to do so 39_f2d_540 2d cir certain business_expenses including travel lodging and meal expenses are subject_to the heightened substantiation requirements of sec_274 sec_274 supersedes the cohan_rule sec_1_274-5t temporary income_tax regs fed reg date sec_274 contemplates that no deduction or credit shall be allowed on the basis of the taxpayer’s mere approximations or unsupported testimony to meet these strict requirements a taxpayer must substantiate the following by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business_purpose of the expense sec_274 to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element with respect to an expenditure sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record id subpara a business_expenses petitioners’ claimed deductions for mr fiedziuszko’s travel lodging and meal expenses for marketing and attending conventions are subject_to the heightened substantiation requirements of sec_274 mr fiedziuszko credibly testified that he incurred travel lodging and meal expenses but his testimony did not give us a sufficient basis for determining the amounts of these expenses under sec_274 while he has provided us with his calendar and a statement of facts estimating the timing and costs of the trips the documentary evidence mr fiedziuszko provided is not reliable as he testified at trial he reported the specified amounts in travel lodging and meal expenses because that’s what i recall what i paid petitioners also failed to substantiate expenses reported for mr fiedziuszko’s business supplies the statement in the record listed only a total amount spent on business supplies while mr fiedziuszko testified to the costs of specific supplies at trial he did not provide supporting documentation for instance mr fiedziuszko testified that he spent about dollar_figure on internet and phone services from comcast but the only documentation consists of entries for monthly payments to comcast in petitioners’ checking account statements those statements do not specify for what services the payments were made neither his testimony nor the monthly checking account entries give us any basis on which to allocate between business and personal_use because petitioners did not meet their burden in substantiating mr fiedziuszko’s business_expenses we sustain respondent’s determination b medical and dental expenses sec_213 allows a deduction for the cost of medical_care not paid for by insurance sec_213 the cost of medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 no deduction is allowed for personal living or family_expenses sec_262 indeed an expenditure which is merely beneficial to the general health of an individual such as an expenditure for a vacation is not an expenditure for medical_care sec_1_213-1 income_tax regs a taxpayer may be requested to produce the name and address of each person to whom expenses for medical_care were paid and the date of each payment to receive a deduction under sec_213 sec_1_213-1 income_tax regs if requested by the irs a taxpayer must produce a statement or itemized invoice from the payee showing what kind of treatment was provided and to whom any other expenses and to whom and for what purpose they were incurred and the amount_paid and the date of payment id the irs considers obesity a disease for purposes of sec_213 revrul_2002_19 2002_1_cb_778 uncompensated amounts paid for participation in a weight-loss program as treatment for obesity are expenses for medical_care under sec_213 id petitioners were directed by their physician to enter a medically supervised weight-loss program they enrolled in hmr’s weight-loss program through the palo alto medical foundation we find therefore that petitioners incurred expenses for their treatment in hmr’s program respectively for medical_care under sec_213 even so petitioners failed to substantiate the cost of their treatments at hmr see sec_1_213-1 income_tax regs the statement of expenses that mr fiedziuszko prepared for trial does not satisfy the requirement in the regulation of an itemized statement from the payee--the palo alto medical foundation nor are his statement and testimony sufficient substitutes for an itemized statement from the payee because there is no additional corroborating documentation for the payments c charitable_contributions sec_170 allows a deduction for any charitable_contribution made within the taxable_year if a taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time of the contribution see sec_1 170a- c income_tax regs taxpayers must satisfy certain statutory and regulatory substantiation requirements for their charitable_contribution deductions see sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the value of the contribution and on whether it is a cash or noncash gift see sec_1_170a-13 income_tax regs cash contributions for cash contributions a taxpayer must retain canceled checks receipts from the donee organizations showing the dates and amounts of the contributions or other reliable written records showing the names of the donees dates and amounts of the contributions see sec_1_170a-13 income_tax regs mr fiedziuszko testified that when he attended church services in he typically would make a cash contribution of at least dollar_figure petitioners produced no records to substantiate these contributions and no evidence showing how often he attended church or how much he gave each time he went other than cryptic calendar entries while we found his testimony that he attended church and made contributions to be credible we have no reliable evidence on which we can base an estimate of the total amount that petitioners contributed in neither his testimony four years after the fact nor his calendar entries many of which consisted of only numbers are sufficient we hold therefore that petitioners have failed to meet the substantiation requirements of sec_1_170a-13 income_tax regs noncash contributions under sec_1_170a-13 income_tax regs a taxpayer must maintain for each noncash contribution a receipt from the donee organization unless doing so is impractical the donee receipt must show the name of the donee organization the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances id a taxpayer who lacks a donee receipt is required to keep reliable written records including among other things the name and address of the donee organization to which the contribution was made the date and location of the contribution a description of the property in detail reasonable under the circumstances including the value of the property and the fair_market_value of the property at the time the contribution was made and the method used to determine the fair_market_value id subpara ii see also 136_tc_515 further no deduction is allowed for any contribution of clothing or a household item unless such property is in good used condition or better sec_170 petitioners cannot support the values that mr fiedziuszko assigned on the goodwill receipts for any of the contributed items additionally several of the sec_170 provides that the requirement that a contribution of clothing or household property must be in good used condition or better may not apply when the taxpayer includes a qualified_appraisal of the property with his return which was not done here items petitioners donated were clothing and household_items mr fiedziuszko offered only notes in his statement of facts prepared for trial that described the clothing petitioners donated as like new he did not address the condition of the electronics furniture or dishes and silverware that petitioners donated we find that petitioners failed to present credible_evidence that their donated household_items were in good used condition or better see kunkel v commissioner tcmemo_2015_71 at quoting sec_170 thus we conclude that petitioners did not meet the substantiation requirements in sec_170 and sec_1_170a-13 income_tax regs and will sustain respondent’s disallowance of petitioners’ noncash contribution deductions iv unreported pension income in general gross_income includes all income from whatever source derived including income from pensions and annuities sec_61 a however portions of certain annuity payments representing a ratable recovery_of a taxpayer’s investment may be excludible from income sec_72 d previously taxed contributions to a sec_401 qualified_plan that are returned to the contributing taxpayer before the annuity_starting_date are not included in income for the year they are returned sec_72 sec_402 petitioners do not dispute receiving total pension income of dollar_figure but claim that some of that income was not taxable at trial mr fiedziuszko testified that he contributed a lot of money to his retirement plans and that all of his contributions were of posttax money he produced no documentation to support his recollection we did not find mr fiedziuszko’s testimony to be credible on this issue not only was his testimony evasive it was contradicted by the only evidence on the record the forms 1099-r reporting the full amounts of these distributions as taxable therefore we find that in petitioners received taxable pension and annuity distributions of dollar_figure rather than the dollar_figure that they reported on their form_1040 v sec_6662 penalty sec_6662 and b and imposes a penalty equal to of the portion of an underpayment_of_tax required to be shown on the return that is we find that the burden_of_proof with regard to petitioners’ pension income remained with petitioners the burden shifts to the commissioner under sec_6201 when a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed with the secretary and has fully cooperated in providing information to the secretary mr fiedziuszko did not dispute the receipt of the distributions but rather disputed their characterization he offered only evasive and noncredible testimony in which he recalled that all of his contributions were post tax there is no evidence that he raised his concerns with any of the third parties who prepared the information returns see parker v commissioner tcmemo_2012_66 wl at spurlock v commissioner tcmemo_2003_124 attributable to n egligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 an understatement of income_tax is a substantial_understatement if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in the notice_of_deficiency respondent determined both the negligence_penalty and the substantial_understatement_penalty but conceded the negligence_penalty after trial the commissioner bears the burden of production with respect to an individual taxpayer’s liability for a penalty and is required to present sufficient evidence showing that the penalty is appropriate sec_7491 higbee v commissioner t c pincite to meet this burden for the substantial_understatement_penalty the rule_155_computations must confirm a substantial_understatement and respondent must show that he complied with the procedural requirements of sec_6751 see sec_7491 graev v commissioner graev iii t c __ __ slip op pincite date supplementing and overruling in part graev ii 147_tc_460 sec_6751 requires the commissioner to show that penalties assessed under sec_6662 were personally approved in writing by the immediate supervisor of the individual making such determination see sec_6751 graev iii t c at __ slip op pincite once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination of penalties is incorrect higbee v commissioner t c pincite we initially must determine whether respondent has satisfied the sec_6751 procedural requirements for the sec_6662 accuracy-related_penalty imposed trial of this case was held and the record was closed before the issuance of our opinion in graev iii which vacated our holding in graev ii and held that the commissioner’s burden of production under sec_7491 includes showing supervisory approval as required by sec_6751 in light of the court’s decision in graev iii we ordered respondent to file a response addressing the effect of sec_6751 on this case and directing the court to any evidence of sec_6751 supervisory approval in the record and petitioners to respond respondent was unable to direct the court to any evidence in the record that satisfies his burden of production with respect to sec_6751 and he filed a motion to reopen the record to include a completed civil penalty approval form along with a declaration by the examiner who recommended the penalty the decision to reopen the record to admit additional evidence is within our discretion 401_us_321 503_f2d_359 9th cir t he tax court’s ruling denying a motion to reopen the record is not subject_to review except upon a demonstration of extraordinary circumstances which reveal a clear abuse_of_discretion aff’g tcmemo_1971_200 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change the outcome of the case 114_tc_276 see also 790_f2d_1450 9th cir trial_court should take into account in considering a motion to hold open the trial record the character of the additional evidence and the effect of granting the motion overruled on other grounds by 486_us_622 coleman v commissioner tcmemo_1989_248 wl aff’d sub nom meisel v commissioner 991_f2d_795 6th cir in reviewing motions to reopen the record courts have considered when the moving party knew that a fact was disputed whether the evidentiary issue was foreseeable and whether the moving party had a reason for the failure to produce the evidence earlier see 844_f2d_225 5th cir refusal to reopen the record not an abuse_of_discretion because the issue was foreseeable and court could see no excuse for failure to produce evidence earlier aff’g frink v commissioner tcmemo_1984_669 for example in 360_f2d_35 6th cir vacating and remanding tcmemo_1964_165 the court concluded that the record should be reopened to introduce evidence that was available at trial because the court concluded that the taxpayers were justified in concluding that introduction was not necessary in the absence of some factual challenge by the commissioner we agree with respondent that the evidence is not cumulative and is material to the penalty issue in this case reopening the record here serves the interests of justice because the record was closed in this case before we issued graev iii and because petitioners never raised sec_6751 as an issue before the record closed therefore respondent was justified in concluding that introduction of the civil penalty approval form was not necessary we also agree with respondent that the civil penalty approval form is a record kept in the ordinary course of a business activity and is authenticated by the declaration see fed r evid petitioners do not challenge the evidence as unreliable but instead argue that respondent had a full and fair opportunity to put on his case for the reasons stated above we believe that justice favors our exercise of our discretion to reopen the record petitioners also argue that reopening the record would cause petitioners significant financial harm but that is the point of reopening the record--if admitting the civil penalty approval form would not change the outcome under butler we would not reopen the record we therefore will admit the civil penalty approval form into evidence we also will admit the declaration into evidence for the purpose of authentication under rule of the federal rules of evidence see 119_tc_183 should the rule_155_computations show a substantial_understatement_of_income_tax we hold that respondent has met his burden with respect thereto on the basis of those computations and the completed civil penalty approval form therefore the burden shifts to petitioners to demonstrate that respondent’s penalty determination was incorrect for example because there was reasonable_cause for any portion of the underpayment and they acted in good_faith see sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id see halby v commissioner tcmemo_2009_204 we also consider the taxpayer’s experience knowledge and education sec_1 b income_tax regs petitioners have not shown reasonable_cause for the underpayment_of_tax for they offered no explanation for their understatement and we conclude that petitioners’ attempt at substantiation which came far after the return was filed fell short of what was required mr fiedziuszko’s level of sophistication would indicate a better understanding of the requirements than petitioners displayed further some of mr fiedziuszko’s testimony--particularly his testimony regarding his pension income--was not credible we therefore hold that if rule_155_computations confirm a substantial_understatement petitioners are liable for the penalty for an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 and b any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued and a decision will be entered under rule
